            Case 1:19-cv-09398-LJL Document 51 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PAUL C. KRAFT, et al,                                                  :
                                                                       :              2/8/2021
                                                                       :
                                    Plaintiffs,                        :   19-cv-9398 (LJL)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
THIRD COAST MISTREAM, et al.,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        Oral argument in this case is scheduled for February 11, 2021. The Amended Complaint

quotes language from a preliminary information statement dated April 24, 2019. Dkt No. 32 ¶

134. The document therefore appears to be incorporated by reference into the Amended

Complaint. Defendants, however, have submitted the final information statement dated June 26,

2019. Dkt No. 47-1. It is hereby ORDERED that by no later than February 10, 2021,

Defendants shall file on ECF a copy of the preliminary information statement dated April 24,

2019, and to indicate whether there are any differences between that document (and, in

particular, the section on the Background to the Merger) and the document at Dkt No. 47-1.

Plaintiffs will have an opportunity at argument to address any issues as to the authenticity of

either document or whether they should be deemed incorporated by reference. Either party may

file within that time frame any other relevant documents incorporated by reference to which they
          Case 1:19-cv-09398-LJL Document 51 Filed 02/08/21 Page 2 of 2




wish to draw the Court’s attention.


       SO ORDERED.

Dated: February 8, 2021                  __________________________________
       New York, New York                           LEWIS J. LIMAN
                                                United States District Judge




                                          2
